Exhibit 10.2 SECOND AMENDMENT TO THE NITRIC ACID SUPPLY, OPERATING AND MAINTENANCE AGREEMENT BY AND AMONG EL DORADO NITROGEN, L.P., EL DORADO CHEMICAL COMPANY, AND BAYER MATERIALSCIENCE LLC This Second Amendment to the Nitric Acid Supply, Operating and Maintenance Agreement (this “Second Amendment”) is made and entered into on this 16th day of June 2010, by and among EL DORADO NITROGEN, L.P., a Texas limited partnership (“EDNLP”), EL DORADO CHEMICAL COMPANY, an Oklahoma corporation (“El Dorado”), and BAYER MATERIALSCIENCE LLC, a Delaware limited liability company (“BMS”). PREAMBLE WHEREAS, EDNLP, El Dorado and BMS are parties to that certain Nitric Acid Supply, Operating and Maintenance Agreement (“Agreement”) dated October 23, 2008 and amended by the First Amendment dated June 29, 2009; and WHEREAS, the parties desire to and have agreed to amend the Nitric Acid Supply, Operating and Maintenance Agreement to incorporate the details of a project to reduce
